         Case 2:17-cv-00111-JCM-VCF Document 187 Filed 04/24/20 Page 1 of 1




1                                     UNITED STATES DISTRICT COURT

2                                         DISTRICT OF NEVADA

3                                                      ***
     WILL SITTON,
4
                         Plaintiff,
5                                                         2:17-cv-00111-JCM-VCF
     vs.                                                  ORDER
6    LVMPD, et al.,
7                         Defendant.
8

9         Before the Court is Plaintiff’s Motion for Copy of Order ECF NO. 183.
10        Plaintiff states that he has not received a copy.
11        Accordingly,
12        IT IS HEREBY ORDERED that Plaintiff’s Motion for Copy of Order (ECF NO. 183) is
13   GRANTED.
14        The Clerk’s Office is directed to send Plaintiff a copy of ECF NO. 183.
15        DATED this 24th day of April, 2020.
                                                               _________________________
16
                                                               CAM FERENBACH
17                                                             UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
